DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 as filed January 12, 2021 are pending and have been examined.  

Information Disclosure Statement
In the IDS filed April 9, 2021 did not include a copy of Strachan 1999, which has been struck-through.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “recesses 505” (see pg 13, line 6) and “particle 215” (see pg 13, line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that the “recesses” and “particle” appear to correspond to “501” and “213” in Figure 5, and so this objection may be addressed by revising the specification accordingly.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “601” in Figure 6 and “825” in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 20, 23 and 27 are objected to because of the following informalities:  
Claim 2 recites “the mixture includes particles and wherein during vortexing the particle template the formation of the droplets” (emphasis added), which contains a typographical/grammatical error and so should recite --the mixture includes particles and wherein during vortexing the particles template the formation of the droplets--; and 
Claim 20 recites “the shaking step forms droplets wherein each of the droplet contains one template particle”, which contains a typographical error and so should recite --the shaking step forms droplets wherein each of the droplets contains one template particle--; and 
Claim 23 recites “each of the template particles contain some of the reverse transcriptase enzymes”, which contains a typographical/grammatical error and so should recite --each of the template particles contains some of the reverse transcriptase enzymes—
Claim 27 recites “the shaking step forms droplets wherein each of the droplet contains one template particle”, which contains a typographical error and so should recite --the shaking step forms droplets wherein each of the droplets contains one template particle--.
Appropriate corrections are required.

Claim Interpretation
Regarding embodiments of Claims 1-30 that comprise the use of cells, it is noted that some of the claims require “lysing the cells” (see e.g. Claims 17, 20, 27 and 29) or that “cells are lysed” to release mRNA (see e.g. Claims 1, 15 and 25).  These limitations are supported by the instant disclosure as filed.  
It is also noted that the instant disclosure does not describe or suggest permeabilized cells that, for example, allow primers required for reverse transcription, or for another primer-based DNA polymerization reaction, to enter the cell to be in contact with RNA or DNA target molecules to be copied.  The instant disclosure also does not describe or suggest ‘leaky’ cells which release cellular RNA or DNA target molecules so that they become extracellular.  
Therefore, Claims 1-30 are reasonably interpreted as not encompassing embodiments comprising permeabilized cells nor ‘leaky’ cells.  Stated differently, the broadest reasonable interpretation of embodiments of Claims 1-30 that comprise the use of cells also requires an act of “lysing the cells” or that the “cells are lysed”.  
In light of the above interpretation, the broadest reasonable interpretation of embodiments comprising the use of cells includes no possible contact (and so no possible hybridization) between a cell’s RNA or DNA target molecules and primers required for reverse transcription (or for another a primer-based DNA polymerization reaction) until after the cell has been lysed.  
Accordingly, any hybridization (i.e. annealing) between a primer and a cellular RNA or DNA target molecule necessarily occurs after cell lysis.  

Each of dependent Claims 7-9, 22 and 30 recites the term “oligos”, where the instant disclosure provides no definition for the term.  The broadest reasonable interpretation of the term is as a short form of ‘oligonucleotides’.  This is consistent with the use of the term in the instant specification and claims. 

Each of dependent Claims 18 and 23 recites the term “reverse transcriptase enzymes” (emphasis added), where in the context of each claim, the broadest reasonable interpretation of the term is as ‘at least one molecule of each of more than one different reverse transcriptases’ rather than as ‘more than one molecule of the same reverse transcriptase’.  This interpretation is consistent with the instances of the term in the instant disclosure. 
In the interest of advancing prosecution, it is noted that if ‘more than one molecule of the same reverse transcriptase’ is intended, then Claim 18 should be revised to recite --reverse transcriptase [[enzymes]]--.  
Claim 23 should be similarly revised (but see its rejection for indefiniteness below).  

Each of dependent Claims 19-20, 22-23 and 25-30 recites the term “template particle[s]” one or more times, where the instant disclosure provides no definition for the term.  The broadest reasonable interpretation of the term is as meaning particle[s] that serve to template[s] for partition (e.g. droplet) formation.  This is consistent with the use of the term in the instant specification (e.g. pg 11, line 3) and in Claims 19 and 26.  

Claim 29 recites “comprising--after partitioning the aqueous mixture into the droplets--lysing the cells to release the mRNAs into the droplets”, which is interpreted as reciting ‘comprising[[–]], after partitioning the aqueous mixture into the droplets[[–]], lysing the cells to release the mRNAs into the droplets’ in the interest of clarity.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10-12, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 2 recites “using a vortexer” (see line 3), while each of Claims 10-12 recites the “vortexing instrument”.  The instant specification does not define the term “vortexer” nor the term “vortexing instrument”.  
Thus it is ambiguous whether the term “vortexer” encompasses the same subject matter as the term “vortexing instrument”.  This ambiguity renders the metes and bounds of Claims 2 and 10-12 unclear, which renders them indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the two terms are interpreted as referring to the same subject matter for purposes of examination.  A non-limiting example is a Vortex-Genie® 2 vortex mixer made by Zymo Research.  

The term “about 40 and 50 degrees C” in Claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As a result, a skilled artisan would not know what temperature range is encompassed by the term.  
Additionally, it is ambiguous whether the term should be interpreted as --about 40 degrees C and about 50 degrees C-- or as --about 40 degrees C and 50 degrees C--.
In light of the above, Claim 6 is indefinite. 

The term “about 200 and 700 rpm” in Claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As a result, a skilled artisan would not know what range of revolutions per minute is encompassed by the term.  
Additionally, it is ambiguous whether the term should be interpreted as --about 200 rpm and about 700 rpm-- or as --about 200 rpm and 700 rpm--.
In light of the above, Claim 11 is indefinite. 

Each of the four instances of the term “about” in Claim 15 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As a result, it is ambiguous as to what amounts of time are encompassed by the terms “about 5”, “about 50” and “about 10” seconds, as well as what amounts of time are encompassed by the term “about a few minutes”.  This ambiguity renders Claim 15 indefinite.  

Dependent Claim 23 recites the limitation "the reverse transcriptase enzymes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends from Claims 16, 19-20 and 22, none of which provide antecedent basis for “reverse transcriptase enzymes”.  Thus, Claim 23 is indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that Claim 18 recites the first instance of “reverse transcriptase enzymes” in the claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods that encapsulate cells and then lyse them to release cellular nucleic acids without prohibiting primer extension to synthesize nascent DNA strands (e.g. prohibit primer annealing, or primer extension, or inhibit polymerase activity, etc), does not reasonably provide enablement for a method that (A) does not lyse cells or (B) includes conditions that prohibit primer extension to synthesize nascent DNA strands.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The subject matter of Claims 1-23 and 25-30 are explained in the following paragraphs.  As an initial matter, it is noted that none of the claims include of a (cell) lytic agent (i.e. reagent) as a limitation.  Additionally, the broadest reasonable interpretation of the term “cells” in the claims is as encompassing cells lacking a cell wall (i.e. only having a plasma membrane, like mammalian cells) and cells with a cell wall (e.g. bacterial cells and yeast cells).  
Claims 1-15 encompass in vitro methods that include vortexing a mixture comprising cells and reagents (including reverse transcriptase) to form “aqueous droplets that each include zero or one cell” (emphasis added; see line 4), where “during the vortexing [ ] the cells are lysed to release mRNA into the droplets, and reverse transcriptase copies the mRNA into cDNAs” (see lines 3-6).  The broadest reasonable interpretation of the scope of the claim includes embodiments with at least one droplet that contains one cell, which cell is then lysed (i.e. there is no intended cell lysis prior to the cell being in the droplet; otherwise, the limitation of an aqueous droplet including “one cell” would not be met).  
Claims 16 and 17-18 encompass in vitro methods that include shaking a mixture comprising cells and reagents (e.g. reverse transcriptase as a polymerase) wherein “the shaking step forms droplets that contain the cells” (see Claim 17, lines 1-2), with synthesis of “a DNA copy of at least one of the nucleic acids with the polymerase during the shaking” (see Claim 16, last 2 lines).  Thus the act of “lysing the cells within the droplets to release the nucleic acids into the droplets” (see Claim 17, lines 2-3) necessarily occurs during the “shaking” (i.e. there is no intended cell lysis prior to the cell being in the droplet; otherwise, the limitation of an aqueous droplet containing ‘one cell’ would not be met).  
Claims 16 and 19-23 encompass in vitro methods that include shaking a mixture comprising cells and reagents (e.g. reverse transcriptase as a polymerase) to form “droplets wherein each of the droplet contains [ ] one or zero cells” (emphasis added; see Claim 20, lines 1-3), with synthesis of “a DNA copy of at least one of the nucleic acids with the polymerase during the shaking” (see Claim 16, last 2 lines).  Thus the act of “lysing the cells within the droplets to release the nucleic acids into the droplets” (see Claim 20, lines 3-4) necessarily occurs during the “shaking” (i.e. there is no intended cell lysis prior to the cell being in the droplet; otherwise, the limitation of an aqueous droplet containing ‘one cell’ would not be met).  
Claims 16 and 25 encompass in vitro methods that include shaking a mixture comprising cells and reagents (e.g. reverse transcriptase as a polymerase) “wherein, during the shaking:  the droplets form, cells are lysed within the droplets to release the nucleic acids, [ ] and the polymerase enzymes synthesize the DNA copies” (see Claim 25).  
Claims 16 and 26-27 encompass in vitro methods that include shaking a mixture comprising cells and reagents (e.g. reverse transcriptase as a polymerase) to form “droplets wherein each of the droplet contains [ ] one or zero cells” (emphasis added; see Claim 27, lines 2-3), with synthesis of “a DNA copy of at least one of the nucleic acids with the polymerase during the shaking” (see Claim 16, last 2 lines).  Thus the act of “lysing the cells within the droplets to release the nucleic acids into the droplets” (see Claim 27, lines 3-4) necessarily occurs during the “shaking” (i.e. there is no intended cell lysis prior to the cell being in the droplet; otherwise, the limitation of an aqueous droplet containing ‘one cell’ would not be met).  
Claims 16 and 28-30 encompass in vitro methods that include shaking a mixture comprising cells and reagents (e.g. reverse transcriptase as a polymerase) to form droplets “wherein the droplets contain the cells” (emphasis added; see Claim 28, line 2), with synthesis of “a DNA copy of at least one of the nucleic acids with the polymerase during the shaking” (see Claim 16, last 2 lines).  Thus the act of “lysing the cells to release the mRNAs into the droplets” (see Claim 29, line 2) necessarily occurs during the “shaking” (i.e. there is no intended cell lysis prior to the cells being in droplets; otherwise, the limitation of droplets containing cells would not be met).  
The instant application, however, provides no description or guidance or working examples regarding (A) how to lyse cells (especially cells with a cell wall) with “vortexing” or “shaking” alone; and (B) how to lyse cells with “vortexing” or “shaking” in the presence of lytic reagents without prohibiting primer extension to synthesize nascent DNA strands.  
Instead, and regarding (A), the specification supposes that “[it] may be found that during the vortexing: the mixture partitions into the aqueous droplets within about 5 to about 50 seconds, and then the cells are lysed within about 30 seconds to about a few minutes” (emphasis added; see pg 7, 1st full ¶).  There are no working examples demonstrating the outcomes of such conditions.  Additionally, a skilled artisan would not expect these suppositions to be effective for cells with a cell wall.  
And regarding (B), the specification states that “[l]ysing may be done by adding a lytic agent to the vessel (such as a detergent like sodium dodecyl sulfate (SDS))” prior to “vortexing” or “shaking” (see pg 4, 1st full ¶).  The specification also supposes that “[it] may be found that detergent, heat, and shaking work in combination to lyse the cells” (emphasis added; Ibid.).  The specification further states “[l]ysing may be done by introducing a detergent such as SDS” and further supposes that “the combination of shaking at about 500 rpm, the addition of SDS, and heating to about 40 to about 50 degrees C may be sufficient to lyse the cells 209” (emphasis added; see pg 17, 1st full ¶).  
But these statements fail to include consideration of whether SDS alone, and a combination of components, would prematurely lyse cells (i.e. before they have been partitioned into droplets) and/or inhibit synthesis of DNA by primer extension, where each of these two possibilities contradicts the subject matter of Claims 1-23 and 25-30.  And both of these possibilities would be expected to occur with non-selective use of SDS as taught by prior art (see discussion below).  
The specification also states that 
“[l]ysis may be performed chemically (e.g., using micelles to deliver lysis agents), by activated chemistry (e.g., thermal, light, etc), and/or enzymatically (heat activated). A mix of micelle/chemical plus heat-activated enzymes has been tested” (see pg 7, last full ¶),  

where none of Claims 1-23 and 25-30 includes any of these possible means.  Additionally, no results from testing a “mix of micelle/chemical plus heat-activated enzymes” are disclosed. 
The specification further discusses chemical lysis methods with “using micelles to deliver suitable lysis agents” and “[o]ne or more surfactants is used to micellize the lysis agent into the oil phase” (see pg 7, last ¶, to pg 9) where none of Claims 1-23 and 25-30 includes use of micelles to deliver lysis agents.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance (and the lack of working examples) have been noted above.  
The relevant prior art known to the skilled artisan includes Abate et al. (US 2020/0261879; effective filing date at least as of Sept. 28, 2018 based on PCT/US2018/053598), cited in IDS filed April 9, 2021.  Abate et al. teach a “particle-templated emulsification (PTE)” method for generating a monodisperse emulsion that encapsulates target particles of interest, such as cells with use of shearing and vortexing (see e.g. abstract and pg 1, ¶¶0004-0006, pgs 2-3, ¶0016, and pg 5, ¶0040, as well as Fig. 14B) that is very similar to the methods of Claims 1-16, 19-23 and 25-30.  They further teach that “lysing agents may be added to cells [ ] concurrently with encapsulation of the cells into monodisperse single-emulsion droplets” but that “detergents are specifically not utilized as this can result in premature cell lysis prior to encapsulation” (emphasis added; see pg 17, ¶0138, and pg 38, ¶0358).  A skilled artisan would understand this teaching to apply to the use of SDS as offered in the instant specification.  
Additionally, Kim et al. (“Single-Cell RT-PCR in Microfluidic Droplets with Integrated Chemical Lysis” Anal. Chem. 2018, 90, 2, 1273–1279, December 19, 2017; doi.org/10.1021/acs.analchem.7b04050) teach that 
“[p]erforming RT-PCR on single cells in microfluidic droplets is difficult because cells must be lysed to release RNA. Lysis agents and lysate can inhibit the RT-PCR reactions required to identify target sequences. This is especially true in droplet microfluidics, where a single cell can represent an appreciable fraction of the droplet volume” (see pg 1273, right col., 1st ¶).

A skilled artisan would understand this teaching to apply to both the reverse transcription (RT) and PCR reactions within RT-PCR.  
In light of Abate et al. and Kim et al., and regarding (B) as discussed above, a skilled artisan would have no expectation of any ready combination of vortexing or shaking with a lytic reagent to lyse cells after partitioning into droplets without prematurely cell lysis and/or inhibit synthesis of DNA by primer extension (e.g. in RT or PCR).  
And despite the ability to experiment with a vast number of cell lysing reagents, cell lysing conditions and/or cell lysing techniques (e.g. electricity, shearing with beads, etc) that might be combined with vortexing or shaking, there is no guidance in the instant disclosure regarding what properties or characteristics can be used to select reagents, conditions and/or techniques that will 1) not prematurely lyse cells, 2) lyse cells to release nucleic acid molecules into droplets, and 3) not inhibit synthesis of DNA by primer extension.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent additions to the vortexing or shaking of the claimed methods to 1) not prematurely lyse cells, 2) lyse cells to release nucleic acid molecules into droplets, and 3) not inhibit synthesis of DNA by primer extension, all without predictability as to what additions by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims. 
The quantity of de novo experimentation to design, test, and verify possible additions (of reagents, conditions, techniques) to apply, or not apply, across the vast number of different possible additions to vortexing and shaking, in order to make and use the claimed methods is thus enormous.  And so undue experimentation by one of skill in the art is required to make and use the invention as claimed.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the method of dependent Claim 24 does not require the use of cells.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (US 2020/0261879; effective filing date at least as of Sept. 28, 2018 based on PCT/US2018/053598), cited in IDS filed April 9, 2021.  
Abate et al. teach a “particle-templated emulsification (PTE)” method for generating a monodisperse emulsion that encapsulates target particles of interest, such as cells, without requiring the use of a microfluidic device (see e.g. abstract and pg 1, ¶0004).  They further teach that a method for generating a monodisperse emulsion may include 
“combining a plurality of monodisperse template particles with a first fluid [e.g. water; see e.g. pgs 2-3, ¶0016] to provide a first mixture, wherein the first fluid includes a plurality of target particles [e.g. cells, see pg 1, ¶0006; or RNA molecules, see e.g. pg 12, ¶0098, and below]; combining the first mixture with a second fluid to provide a second mixture, wherein the second fluid [e.g. oil; see e.g. pgs 2-3, ¶0016] is immiscible with the first fluid; and shearing [e.g. vortexing; see e.g. ¶0040 and Fig. 14B] the second mixture such that a plurality of the monodisperse template particles are encapsulated in a plurality of monodisperse droplets in the second fluid, thereby providing a plurality of monodisperse droplets including the first fluid, one of the monodisperse template particles, and one of the plurality of target particles” (see e.g. pg 1, ¶0005).  

In addition to teaching cells as target particles and that “[n]ucleic acid synthesis reagents [ ] and/or PCR reagents, may be co-encapsulated in [ ] monodisperse droplets, e.g., along with one or more target particles” (see e.g. ¶0006), Abate et al. teach their target molecules may be “DNA molecules such as genomic DNA molecules, RNA molecules” (see ¶0098).  They do not expressly teach co-encapsulation of a DNA polymerase or reverse transcriptase with those reagents.
Abate et al. also teach their Example 9, an RNA capture embodiment of their method, where cell lysis to release RNA, hydrogel depolymerization to release barcoded Drop-seq beads to capture RNA, and droplet formation are “in one single step” (see pg 38, ¶0357) followed by recovery of bead bound RNA (see ¶0358) for reverse transcription.  That “one single step” is depicted in Figs. 14A-14B as follows:

    PNG
    media_image1.png
    451
    438
    media_image1.png
    Greyscale

where Figure 14B depicts vortexing of a tube containing RNA in cells, Drop-seq beads, and oil to form droplets.  This embodiment is in the context of single cell RNAseq (see ¶0357).
And regarding RNAseq, Abate et al. teach that
“[p]olyacrylamide hydrogel beads are first synthesized with more than 10^9 single stranded oligonucleotides bonded to it, followed by wash and re-suspension. The bead fabrication procedure is performed with a ‘split and pool’ method for barcode synthesis onto the beads. The finished barcode beads contain uniquely barcoded single stranded DNA with other components including polyT tail and a T7 promoter sequence. [ ] The beads, cells and [reverse transcription] RT mix are combined and [PTE, particle-templated emulsification] is performed as described herein to encapsulate single cell in droplets with reverse transcription reaction mix” (emphasis added; see pg 38, ¶0354).   

A skilled artisan would recognize those hydrogel beads with barcoded polyT tails may be used as Drop-seq beads to capture mRNA molecules, and would recognize the RT mix as corresponding to “nucleic acid synthesis reagents” as explained above.  
Regarding Claim 16, preparing a tube as shown in Figures 14A-14B is analogous to the steps of “preparing” and “adding an oil” in lines 2-4 of the claim.  And use of beads with barcoded polyT tails as the Drop-seq beads in those figures with inclusion of an RT mix as described above, corresponds to providing polyT tailed primers for “synthesizing a DNA copy” of mRNA molecules in the last two lines of Claim 16.  And using RNA molecules as target particles (rather than cells as target particles in Figs. 14A-14B) is expressly taught by Abate et al. (see ¶0098).
Additionally, vortexing that tube (see Fig. 14B and ¶0040) corresponds to lines 5-6 of Claim 16.  
Regarding Claim 24, Abate et al. teach “using a homogenizer (e.g., vortex mixer)” (see pg 6, ¶0053, and pg 13, ¶0108) and agitation “with a vortexer (VWR)” (see pgs 34-35, ¶¶0319 and 0322), which are instruments as recited in the claim.  
As noted above, Abate et al. do not expressly teach inclusion of a reverse transcriptase with their “nucleic acid synthesis reagents” (nor their RT mix) as encompassed by Claim 16. 
However, they do teach that it should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the invention.  In addition, many modifications may be made to adapt a particular situation, material, composition of matter, process, process step or steps, to the objective, spirit and scope of the present invention” (see pg 39, ¶0361). 
Abate et al. additionally teach RT-PCR embodiments wherein “reverse transcriptase and any other reagents necessary for cDNA synthesis are added to the monodisperse single-emulsion droplets [ ] in addition to the reagents used to carry out PCR described herein (collectively referred to as the ‘RT-PCR reagents’)” (see pg 21, ¶0171).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the “one single step” RNA capture method of Abate et al. by preparing a single step reaction in a tube containing 
(i) beads with polyT tails (without encapsulation in a hydrogel to eliminate that polymerization step and eliminate need for 2-mercaptoethanol in the oil), 
(ii) mRNA molecules in place of cells (as expressly taught by Abate et al. and to obviate the need for cell lysis with proteinase K), 
(iii) RT mix including reverse transcriptase for inclusion in the droplets (to obviate the need to later add it to droplets according to Abate et al. above), and 
(iv) oil without 2-mercaptoethanol, and 
vortexing the tube with an instrument (as taught by Abate et al.) with the reasonable expectation of successfully improving “single step” RNA capture with one single step that forms monodispersed droplets with mRNA capture and first strand cDNA synthesis that provides bead linked and barcoded DNA copies of mRNA molecules, where DNA is more stable than RNA, for subsequent use without surprising or unexpected results.  Additional motivation for the modification to include reverse transcriptase in the RT mix to allow cDNA synthesis is provided by the advantage of obviating the need to isolate captured mRNAs followed by a separate reverse transcription reaction.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of elements from similar and compatible methods to yield predictable results; and simple substitution of one known element for another equivalent element to obtain predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637